Order entered May 1, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00007-CR
                                     No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                           ORDER
       The Court REINSTATES the appeals.

       On April 10, 2014, we granted the motion of Nanette Hendrickson to withdraw as

appellant’s attorney and ordered the trial court to appoint new counsel to represent appellant in

this appeal. We have received the trial court’s order appointing Michael Mowla to represent

appellant.

       We DIRECT the Clerk to list Michael Mowla as appellant’s attorney of record.

       On February 20, 2014, we ordered the Dallas County District Clerk to file the clerk’s

records in these appeals within forty-five days. To date, we have not received the clerk’s

records.
       Accordingly, we ORDER the Dallas County District Clerk to file the clerk’s records in

these appeals within FIFTEEN DAYS of the date of this order.

       Appellant’s brief is due within SIXTY DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Michael Mowla; and Michael Casillas.


                                                  /s/     LANA MYERS
                                                          JUSTICE